Citation Nr: 1605834	
Decision Date: 02/16/16    Archive Date: 03/01/16

DOCKET NO.  12-23 893	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Oakland, California


THE ISSUES

1.  Entitlement to service connection for bronchitis.

2.  Entitlement to service connection for bilateral otitis externa.

3.  Entitlement to an initial rating in excess of 10 percent for gastroesophageal reflux disease (GERD) with irritable bowel syndrome (IBS).

4.  Entitlement to an initial rating higher than 50 percent for migraine headaches.

5.  Entitlement to a compensable initial rating for dextroscoliosis and diffuse spondylosis of the thoracic spine prior to March 29, 2012, and higher than 10 percent thereafter.

6.  Entitlement to a compensable initial rating for hemorrhoids.

7.  Entitlement to a compensable initial rating for bilateral conjunctivitis.

8.  Whether the reduction the rating for right hip bursitis from 10 percent to noncompensable (0 percent), effective July 1, 2013, was proper

9.  Whether the reduction the rating for left hip bursitis from 10 percent to noncompensable (0 percent), effective July 1, 2013, was proper

10.  Entitlement to a rating in excess of 10 percent for degenerative arthritis of the cervical spine at C6-C7.

11.  Entitlement to a compensable rating for right ankle strain prior to March 29, 2012, and higher than 10 percent thereafter.

12.  Entitlement to a compensable rating for left ankle strain prior to March 29, 2012, and higher than 10 percent thereafter.

13.  Entitlement to a compensable rating for allergic rhinitis.

14.  Entitlement to a rating higher than 30 percent for sinusitis.

15.  Entitlement to a compensable rating for right hip bursitis.

16.  Entitlement to a compensable rating for left hip bursitis.


ATTORNEY FOR THE BOARD

Bridgid D. Houbeck, Counsel


INTRODUCTION

The Veteran served on active duty from March 1987 to March 2007.

This appeal to the Board of Veterans' Appeals (Board) arose from July 2007 and June 2010 rating decisions of the, Department of Veterans Affairs (VA) Regional Office (RO).  In the July 2007 rating decision, the RO granted service connection for chronic fatigue syndrome, fibromyalgia, tinnitus, gastroesophageal reflux disease (GERD) with irritable bowel syndrome (IBS), migraine headaches, sinusitis, allergic rhinitis, degenerative arthritis of the cervical spine C6-C7, dextroscoliosis and diffuse spondylosis of the thoracic spine, hemorrhoids, right hip bursitis, left hip bursitis, right ankle strain, left ankle strain, and bilateral foot dermatophytosis and denied service connection for fingertip eczema, warts on hands, bronchitis, thrush, urinary tract infection, vaginosis, plantar warts, and skin conditions (acne vulgaris, keratosis pillaris, dermatitis, and pigmented nevi).  The Veteran filed two separate notices of disagreement (NOD) in August 2007, which disagreed with the assigned disability ratings for her chronic fatigue syndrome, GERD with IBS, migraine headaches, dextroscoliosis and diffuse spondylosis of the thoracic spine, and hemorrhoids.  A statement of the case (SOC) was issued in July 2008 with regard to the chronic fatigue syndrome rating, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in September 2008.  While this Form 9 also addressed the other issues on appeal, no SOC on those claims had yet been issued and so it was premature.

Another SOC was issued in June 2011 with regard to the initial ratings for GERD with IBS, migraine headaches, dextroscoliosis and diffuse spondylosis of the thoracic spine, and hemorrhoids.  The Veteran did not file a timely substantive appeal within 60 days of her receipt of the June 2011 SOC.  Nevertheless, the RO sent her a January 2012 letter indicating that they were still working on her appeal of these issues.  See also February 2012 Report of General Information.  As such, while a timely substantive appeal may not have been filed, the Board finds that it has jurisdiction to decide these claims.  See Percy v. Shinseki, 23 Vet. App. 37 (2009).

In the June 2010 rating decision, the RO granted service connection for bilateral conjunctivitis and assigned a noncompensable initial rating; granted increased ratings for degenerative arthritis of the cervical spine C6-C7, right hip bursitis, and left hip bursitis; denied service connection for bilateral otitis externa; confirmed and continued the previous denial of service connection for bronchitis; and denied the Veteran's increased rating claims for fibromyalgia, right ankle strain, left ankle strain, allergic rhinitis, and sinusitis.  In March 2011, the Veteran filed a notice of disagreement (NOD) with the assigned disability ratings and denials of service connection and increased ratings.  A statement of the case (SOC) was issued in July 2012, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in February 2013 which specifically stated that she did not want to appeal the fibromyalgia claim.

In February 2015, the Board dismissed the Veteran's appeal for an increased rating for chronic fatigue syndrome and remanded the issues of service connection for bronchitis and bilateral otitis externa; increased initial ratings for bilateral hip bursitis, GERD, cervical spine disability; and compensable ratings for migraine headaches, thoracic spine disability, hemorrhoids, bilateral conjunctivitis, bilateral ankle strains, allergic rhinitis, and sinusitis for further development.

In an October 2015 rating decision, the Veteran's disability rating for migraines headaches was increased to 50 percent effective April 1, 2007, increased her disability rating for sinusitis to 30 percent effective April 1, 2007, and increased her disability ratings for her thoracic spine disability and her bilateral ankle strains to 10 percent each effective March 29, 2012.  Insofar as higher ratings for these disabilities are available, and the Veteran is presumed to seek the maximum available benefit for each disability, these claims for higher ratings remain viable on appeal.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

The Board's decision on the claims for service connection for bronchitis and bilateral otitis externa, increased initial ratings for GERD with IBS, migraine headaches, thoracic spine disability, hemorrhoids, and bilateral conjunctivitis; reduction in the ratings for right and left hip bursitis; and increased ratings for 
cervical spine disability, right ankle strain, left ankle strain, allergic rhinitis, and sinusitis is set forth below.  The claims for compensable ratings for right and left hip bursitis are addressed in the remand following the order; these matters are remanded to the AOJ.  VA will notify the Veteran when further action, on her part, is required.
FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate each claim herein decided have been accomplished.

2.  The Veteran's currently has chronic bronchitis and the collective evidence, to include a medical opinion addressing the etiology of bilateral hearing loss, tends to support a finding that this disability was as likely as not incurred during the Veteran's service.

3.  The Veteran's currently has otitis externa and the collective evidence, to include a medical opinion addressing the etiology of bilateral hearing loss, tends to support a finding that this disability was as likely as not incurred during the Veteran's service.

4.  The Veteran's GERD with IBS is characterized by reflux, inconsistent complaints of heartburn, intermittent episodes of bowel disturbance, and abdominal pain.

5.  The Veteran's migraine headaches are assigned a 50 percent rating, which is the maximum schedular rating available for the disability.

6.  Prior to March 29, 2012, the Veteran's dextroscoliosis and diffuse spondylosis of the thoracic spine resulted in pain, limitation of flexion to no less than 90 degrees, and a combined range of motion of at least 240 degrees without muscle spasm, guarding, localized tenderness, vertebral body fracture, or objective neurologic abnormalities.

7.  As of March 29, 2012, the Veteran's dextroscoliosis and diffuse spondylosis of the thoracic spine resulted in pain, limitation of flexion to no less than 35 degrees, and a combined range of motion of at least 165 degrees without muscle spasm, guarding, or objective neurologic abnormalities.

8.  The Veteran's hemorrhoids are mild or moderate.
9.  The Veteran's bilateral conjunctivitis has not been active during the appeals period.  No residual visual impairment or disfigurement associated with this disability has been shown.

10.  The June 2010 rating decision awarded separate 10 percent ratings for the Veteran's right and left hip bursitis based on bilateral hip pain that was already contemplated in the rating for fibromyalgia.

11.  During the appeals period, the Veteran's cervical spine disability has resulted in pain, limitation of flexion to no less than 35 degrees, and a combined range of motion of at least 260 degrees.

12.  Prior to March 29, 2012, the Veteran's right and left ankle strain resulted in pain, weakness, stiffness, and giving way, but she had normal range of ankle motion, no objective findings of instability or other functional impairment and no impairment to the tibia or fibula.

13.  As of March 29, 2012, the Veteran's right and left ankle strain resulted in pain and no more than moderate limitation of motion without objective findings of instability or other functional impairment and no impairment to the tibia or fibula.

14.  The Veteran's allergic rhinitis is characterized by runny nose, postnasal drip, frequent sneezing, coughing, teary eyes, and itchy eyes, but not greater than 50-percent obstruction of nasal passage on both sides, complete obstruction of nasal passage on one side, or polyps

15.  The Veteran's sinusitis is characterized by frequent non-incapacitating episodes of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  The record does not reflect any associated surgery.





CONCLUSIONS OF LAW

1.  The criteria for service connection for bronchitis are met.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).

2.  The criteria for service connection for bilateral otitis externa are met.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).

3.  The criteria for a compensable initial rating for GERD with IBS are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.14, 4.114, Diagnostic Codes (DC) 7319, 7346 (2015).

4.  The criteria for an initial rating higher than 50 percent for migraine headaches are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.14, 4.124a, Diagnostic Codes (DC) 8100 (2015).

5.  The criteria for a compensable initial rating for dextroscoliosis and diffuse spondylosis of the thoracic spine prior to March 29, 2010 and a rating higher than 10 percent thereafter are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.14, 4.71a, Diagnostic Code (DC) 5237 (2015).

6.  The criteria for a compensable initial rating for hemorrhoids are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.14, 4.114, Diagnostic Code (DC) 7336 (2015).

7.  The criteria for a compensable initial rating for bilateral conjunctivitis are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.14, 4.79, Diagnostic Code (DC) 6018 (2015).

8.  The June 2010 rating decision which granted a 10 percent evaluation for right hip bursitis contained clear and unmistakable error (CUE), and the reduction of the rating from 10 percent to 0 percent, effective July 1, 2013, was proper.  38 U.S.C.A. §1155 (West 2014); 38 C.F.R. §§ 3.105, 3.344(c), 3.2600(e), 4.96, 4.71a, Diagnostic Code 5019 (2015).

9.  The June 2010 rating decision which granted a 10 percent evaluation for left hip bursitis contained clear and unmistakable error (CUE), and the reduction of the rating from 10 percent to 0 percent, effective July 1, 2013, was proper.  38 U.S.C.A. §1155 (West 2014); 38 C.F.R. §§ 3.105, 3.344(c), 3.2600(e), 4.96, 4.71a, Diagnostic Code 5019 (2015).

10.  The criteria for a rating higher than 10 percent for degenerative arthritis of the cervical spine at C6-C7 spine are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.14, 4.71a, Diagnostic Code (DC) 5242 (2015).

11.  The criteria for a compensable rating for right ankle strain prior to March 29, 2010 and a rating higher than 10 percent thereafter are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.14, 4.71a, Diagnostic Code (DC) 5271 (2015).

12.  The criteria for a compensable rating for left ankle strain prior to March 29, 2010 and a rating higher than 10 percent thereafter are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.14, 4.97, Diagnostic Code (DC) 5271 (2015).

13.  The criteria for a compensable rating for allergic rhinitis are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.14, 4.97, Diagnostic Code (DC) 6522 (2015).

14.  The criteria for a rating higher than 30 percent for sinusitis are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.14, 4.71a, Diagnostic Code (DC) 6510 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015). 

The notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R.                 § 3.159(b)(1).  

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353 - 23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VA's notice requirements apply to all five elements of a service connection claim: veteran status; existence of a disability; a connection between the veteran's service (or service-connected disability, as appropriate) and the disability; degree of disability; and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the AOJ (in this case, the RO, to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id. 

The Veteran's bilateral hip, GERD, cervical spine, migraine headaches, thoracic spine disability, hemorrhoids, conjunctivitis, bilateral ankle strain, allergic rhinitis, and sinusitis claims arise from appeals of the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, and additional notice is not required as any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.

In a July 2012 rating decision, the RO proposed rating reductions for the Veteran's right and left hip bursitis upon findings of clear and unmistakable error (CUE).  The proper notice procedures were observed.  In this regard the July 2012 rating decision and an August 2012 letter to the Veteran described the process by which rating reductions occur, notified her of the types of evidence she could submit in support of her claims, and gave her the option for a personal hearing.  The Veteran did not request a hearing or submit new evidence within 60 days.  Thus, in all respects, VA's duty to notify has been met.

With regard to the remaining claims, the Board finds that the required notice was met through correspondence sent to the Veteran during the course of the claim. See January 2010 letter.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file, including the electronic claims file, contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, her statements in support of the claim are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.

In compliance with the Board's February 2015 remand, VA provided the Veteran with medical examinations in April 2015.  These examinations contained all information needed to rate the disabilities.  Indeed, the examiners reviewed the objective evidence of record and documented the Veteran's current complaints.  Moreover, the VA examiners performed a thorough clinical evaluation, and then offered opinions as to the nature of the claimed bronchitis and otitis externa disabilities, accompanied by a rationale.  Therefore, these examinations are adequate for VA purposes.  Thus VA has complied with the February 2015 remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998).

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).
Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

With chronic disease shown as such in service (or within the presumptive period under § 3.307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributed to intercurrent causes.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is questioned.  When the fact of chronicity in service is not adequately supported, then the showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  

The United States Court of Appeals for the Federal Circuit has clarified that the provisions of 38 C.F.R. § 3.303(b) pertaining to the award of service connection on the basis of continuity of symptomatology, alone (in lieu of a medical nexus opinion) is limited to chronic diseases as defined in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

A.  Bronchitis

In this case, the February 2007 and February 2010 examiners failed to diagnose bronchitis, noting no symptoms at the time of these examinations.  Nevertheless, in a June 2009 letter, the Veteran's primary care physician confirmed chronic bronchitis.  See McLain v. v. Nicholson, 21 Vet. App. 319 (2007).  Thus, the current disability requirement is satisfied.

Similarly, the Veteran's service treatment records show treatment for bronchitis.  See e.g., June 1999 and May 2005 service treatment records.  Thus, the in-service occurrence requirement is likewise satisfied.

Finally, the medical nexus requirement is satisfied through the June 2009 letter.  The Veteran's primary care physician, after reviewing her military medical history, opined that it was as likely as not the current chronic bronchitis was a continuation of the bronchitis she experienced while in the service.  Therefore, the claim for service connection for bronchitis is granted.

B.  Bilateral Otitis Externa

In this case, although no active otitis externa symptoms were present at the time of the February 2010 or May 2015 exam, the Veteran's primary care physician noted in June 2009 letter that the Veteran experienced frequent ear canal irritation and itching and confirmed otitis externa.  See McLain, 21 Vet. App. 319.  Additionally, service treatment records show a diagnosis of otitis externa in February 2007 that had improved with self-treatment by March 2007.  Thus, the current disability and in-service occurrence requirements are satisfied.

The remaining question is whether a nexus exists between the current disability and the in-service disease.  To this end, the May 2015 VA examiner opined that the Veteran's otitis externa was not the result of active service, noting that the Veteran's service treatment records did not identify or diagnose otitis externa.  As noted above, this is inaccurate as the February 2007 and March 2007 service treatment records do show treatment for this condition.  As such, this opinion is of not probative value.  The Veteran has also submitted a June 2009 letter from her primary care physician, which found that it was as likely as not the current otitis externa was a continuation of the otitis externa the Veteran experienced while in the service.  This is sufficient to satisfy the medical nexus requirement.  As such, service connection for bilateral otitis externa is warranted.

III.  Initial Ratings

Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When  a question arises as to which of two ratings applies under a particular diagnostic code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating applies.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of a veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, where the question for consideration is entitlement to a higher initial rating assigned following the grant of service connection, evaluation of the medical evidence since the effective date of the grant of service connection and consideration of the appropriateness of "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

A.  GERD with IBS

The Veteran was originally granted service connection for gastroesophageal reflux disease (GERD) with irritable bowel syndrome (IBS) in the July 2007 rating decision at issue.  At that time this disability was rated 10 percent effective April 1, 2007.  The Veteran appealed that initial rating.

Hiatal hernias are rated under Diagnostic Code (DC) 7346.  38 C.F.R. § 4.114.  Hiatal hernia with two or more of the symptoms for the 30 percent rating of less severity is rated 10 percent disabling.  38 C.F.R. § 4.114, DC 7346.  Hiatal hernia with persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health, is rated 30 percent disabling.  Id.  Hiatal hernia with symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health, is rated 60 percent disabling.  Id.

Irritable colon syndrome is rated under DC 7319.  38 C.F.R. § 4.114.  This Code provides for a noncompensable rating for mild disturbances of bowel function with occasional episodes of abdominal distress.  38 C.F.R. § 4.114, Diagnostic Code 7319.  A 10 percent rating is warranted for moderate symptoms with frequent episodes of bowel disturbance and abdominal distress.  Id.  A 30 percent rating is warranted for severe symptoms with diarrhea or alternating diarrhea and constipation with more or less constant abdominal distress.  Id.

In February 2007 the Veteran underwent a VA examination in conjunction with this appeal.  At that time, the Veteran complained of GERD affecting general body health by changing diet and eating habits.  This disability did not affect body weight.  This disability resulted in heartburn, reflux, and regurgitation of stomach contents.  These symptoms occurred a few times per week and no treatment was involved.  The symptoms described occurred intermittently as often as weekly with each occurrence lasting one hour.  She had had ten attacks within the past year.  During flare ups, the Veteran was able to perform daily functions.  This disability was treated with natural supplements and vitamins.  There was no functional impairment resulting from this condition.  Additionally, the Veteran suffered from irritable bowel syndrome, which affected general body health by abdominal swelling and non-efficient absorption of nutrients, mineral deficiencies, and immune weakness.  The condition affected body weight in that she gained 20 pounds within an 18 month period.  She did not receive any treatment to correct her weight change.  For her intestinal condition she has chronic constipation and abdominal swelling, which occurred continuously without natural supplements and Nystatin treatment.  She suffered from abdominal pain located naval and right lower abdomen.  This occurred less than 1/3 of the year.  The abdominal pain was caused by extreme swelling which is pulling and pushing on intestinal adhesions.  The symptoms described occurred constantly.  The current treatment is Nystatin oral to control candida, previous Diflucan treatment, use of fiber to control constipation and special diet.  The functional impairment associated with this condition is restricted diet.  The Veteran underwent an upper gastrointestinal series with abnormal results; reflux was shown.

An October 2014 treatment record noted chronic, but manageable, constipation. 
An April 2015 examination noted the GERD symptom of reflux, but not symptoms such as melena, hematemesis, vomiting, nausea, weight loss, anemia, sleep disturbance cause by esophageal reflux, substernal arm or shoulder pain, regurgitation, pyrosis, dysphagia, or episodes of epigastric distress.  This examiner found that the Veteran's GERD did not impact her ability to work.  With regard to the Veteran's IBS, the Veteran reported chronic constipation with most foods and diarrhea with some foods, particularly onions.  She was treated with Guaifenesin with only partial response.  Continuous medication was required to control this disability.  The Veteran's IBS resulted in intermittent mild to moderate episodes of alternating diarrhea and constipation.  She did not have episodes of bowel disturbance with abdominal distress or exacerbations or attacks of this intestinal condition.  No weight loss, malnutrition, serious complications, or other general health effects were attributable to this condition.  The Veteran did not have a neoplasm or metastases related to her IBS.  She did not have any associated scars.  This condition did not impact her ability to work.

Based in the above, the Veteran's GERD with IBS symptoms include reflux, inconsistent complaints of heartburn, intermittent episodes of bowel disturbance, and abdominal pain.  This is sufficient to warrant the current 10 percent rating.  See 38 C.F.R. § 4.114, DC 7346.  In order to warrant the next higher 30 percent rating, the Veteran's GERD symptoms must be productive of considerable impairment of health.  See id.  No such impairment is shown.  Instead, this disability has not been noted to affect her ability to work or perform daily activities and the noted functional impairment is a restricted diet.  This condition is not associated with vomiting, hematemesis, melena, anemia, or material weight loss.  Conversely, in February 2007 the Veteran complained of significant weight gain.  Thus a higher rating under DC 7346 is not warranted.

The Board has also considered whether a separate compensable rating is warranted for the Veteran's IBS symptoms.  A compensable rating under DC 7319 requires moderate symptoms with frequent episodes of bowel disturbance and abdominal distress.  See 38 C.F.R. § 4.114.  Here, the Veteran's IBS is associated with no more than intermittent episodes of bowel disturbance.  As such, her IBS warrants only a noncompensable rating under DC 7319 and so a separate rating under this diagnostic code is not warranted.

B.  Migraines

The Veteran was originally granted service connection for migraine headaches in the July 2007 rating decision at issue.  At that time this disability was rated noncompensable (0 percent) effective April 1, 2007.  The Veteran has appealed that initial rating.  In an October 2015 rating decision, this rating was increased to 50 percent for the entirety of the appeals period.

Migraine headaches are rated under DC 8100.  38 C.F.R. § 4.124a.  Under this diagnostic code, migraine headaches with less frequent attacks than the criteria for a 10 percent rating are rated as noncompensable (0 percent).  38 C.F.R. § 4.124a, DC 8100.  Migraine headaches with characteristic prostrating attacks averaging one in two months over the last several months are rated 10 percent disabling.  Id.  Migraine headaches with characteristic prostrating attacks occurring on an average once a month over last several months are rated 30 percent disabling.  Id.  Migraine headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability are rated 50 percent disabling.  Id.  

The Veteran underwent a VA examination in conjunction with this claim in February 2007.  At that time, she complained of recurring headaches, usually one-sided, with pounding and sensitivity to light.  When headache occurred, she was able to work, but needed medication.  These headache attacks averaged once a month lasting for two days.  The associated symptoms were stiffness in her neck and shoulders and sensitivity to light.  During flare ups, it was very difficult for her to do normal tasks.  She treated this condition with medication, chiropractic adjustments for spine, and muscle therapy for neck and shoulders.  The functional impact of this disability was that she could not do normal tasks during major flare ups.

A private physical therapy record dated August 2007 note a history of neck pain with migraines.  The Veteran had complained of three migraines in the recent past, which was a period of slightly more than one month, and stated that her migraine headaches usually last a day or two.

An August 2007 letter from her private chiropractor noted treatment on seven occasions for a variety of conditions, including migraine headaches, from October 2006 to January 2007, which was during the Veteran's active duty service.  Her final, January 2007, appointment noted recent complaints of daily headaches.

A June 2009 letter from her private chiropractor noted the Veteran's complaints of migraines two to three times per week.  When affected, the Veteran stated that she could not stand upright and must stay in bed.  She also reported experiencing nausea, dizziness, and extreme sensitivity to light and sound.  She reported that these symptoms lasted a minimum of 36 hours.  These complaints were reiterated in a letter from another private chiropractor dated November 2010 and received March 29, 2012.

An April 2013 letter from a private neurologist noted the Veteran's complaints of twelve headaches per month, ten of which were severe.  The tended to be 6/10 in intensity, unilateral (usually left-sided), throbbing in nature, and worsened by movement.  Severe headaches often woke her from sleep at 2-4am.  They generally lasted 48 hours.  These headaches were associated with bilateral photophobia, phonophobia, osmophobia, occasional nausea, vertigo, and clumsiness.  Aura and allodynia were not present.  This neurologist found that the Veteran had high frequency episodic migraine with significant impact on her quality of life.

An October 2013 VA treatment record notes the Veteran's complaints of two migraines per week.  She treated these with Advil and Maxalt and with chiropractic neck manipulation.  She was offered tricyclic antidepressants, but declined.

A May 2014 VA treatment record notes the Veteran's complaints of two migraines per week with varied length and intensity.  These headaches were usually left-sided in the eye and temple, pounding, and with an aura with eyes closed.

An October 2014 VA treatment noted an increase in headaches as the Veteran reported a 16-day migraine two months prior.

An April 2015 letter from a private neurologist noted the Veteran's complaints of a recent migraine lasting two weeks.  Triggers for her migraines were unpredictable and could occur numerous times per week.  These migraines reached an intensity where she had to escape light and noise for more than a 36 hour period.  She suffered from nausea and dizziness during these episodes.  An aura preceded many of her headaches.  She had only mild relief from medications.

At the time of her April 2015 examination, the Veteran reported headaches two to three times per week lasting three to four days, with some lasting seven days.  She reported that she had warning, describing a wavy sensation or expanding and contracting circles in her vision.  She reported taking Sumatriptan for this condition.  She denied seizures, other neurologic deficits, and other related complaints.  She described her headache pain as located on one side of the head (usually left), worsened with physical activity, and pulsating or throbbing.  She also experience nausea, sensitivity to light, sensitivity to sound, and changes in vision associated with headache pain.  She did not have characteristic prostrating attacks of migraine pain or prostrating attacks of non-migraine headache pain.  This condition did not impact her ability to work.

As detailed above, the Veteran's migraines occur very frequently and result in pain, nausea, sensitivity to light, sensitivity to sound, and changes in vision.  Her current 50 percent rating reflects migraines that are very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  See 38 C.F.R. § 38 C.F.R. § 4.124a.  This is the maximum rating available under DC 8100.  The Board has considered whether a higher rating by analogy is available through another other diagnostic code that considers similar symptoms, but has found none.  Moreover, she has not reported other symptoms not contemplated by these rating criteria.  Therefore a rating higher than 50 percent for migraines is not warranted.



C.  Thoracic Spine

The Veteran was originally granted service connection for dextroscoliosis and diffuse spondylosis of the thoracic spine in the July 2007 rating decision at issue.  At that time this disability was rated noncompensable (0 percent) effective April 1, 2007.  The Veteran has appealed that initial rating.  In an October 2015 rating decision, this rating was increased to 10 percent effective March 29, 2012.  As such, this rating has been staged.  Below the Board will address whether this or any other staged rating is appropriate.

Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a, Diagnostic Code 5237.  Ratings under the General Rating Formula for Diseases and Injuries of the Spine are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  Id.

The General Rating Formula for Diseases and Injuries of the Spine provides a 10 percent disability rating for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  38 C.F.R. § 4.71a, Diagnostic Code 5237.  A 20 percent disability rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.  A 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  Id.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  Id.  A 100 percent disability rating is assigned for unfavorable ankylosis of entire spine.  Id.

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  The United States Court of Appeals for Veterans Claims (Court) has instructed that in applying these regulations VA should obtain examinations in which the examiner determines whether the disability is manifested by weakened movement, excess fatigability, incoordination, or pain. Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.59.

Any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be rated separately under an appropriate diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note 1.

1.  Prior to March 29, 2012

In February 2007 the Veteran underwent a VA examination in conjunction with this claim.  At that time, she reported stiffness and pain.  This pain occurred once a week, lasting for one day.  The pain was localized and was described as aching, sharp, and cramping in nature.  Its severity was 8/10.  The pain could be elicited by physical activity and spinal misalignment.  The pain came by itself and was relieved by physical therapy.  At the time of pain the Veteran could function without medication.  This condition was treated with physical therapy, chiropractic care, and muscle therapy.  The Veteran reported incapacitating episodes as often as twice per year, lasting for 10 days. Over the past year she had no incidents of incapacitation.  The physician who had recommended bed rest was Randolph Flight Medicine on 2001 for 4 days.  This recurred one month later.  The functional impairment of this condition was limited physical activity and constant therapy.  Physical examination revealed no evidence of radiating pain on movement.  Muscle spasm was absent and no tenderness was noted.  There was negative straight leg raising test on the right and left.  There was no ankylosis of the lumbar spine.  The range of motion of the lumbar spine was flexion to 90 degrees, extension to 30 degrees, bilateral lateral flexion to 30 degrees, and bilateral lateral rotation to 30 degrees.  The combined range of motion was 240 degrees.  The joint function of the spine was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  Inspection of the spine revealed normal head position with symmetry in appearance.  There was symmetry of spinal motion with normal curvatures of the spine.  There were no signs of intervertebral disc syndrome with chronic and permanent nerve root involvement.  Gross examination of all the other joints and muscles was within normal limits.  The thoracic spine x-ray is within normal limits.

During this period, the Veteran's back disability has resulted in pain, limitation of flexion to no less than 90 degrees, and a combined range of motion of at least 240 degrees.  This limitation of motion is insufficient to warrant a compensable rating.  See 38 C.F.R. § 4.71a, DC 5237.  Likewise, there was no muscle spasm, guarding, localized tenderness or vertebral body fracture.  As such, prior to March 29, 2012, the record does not show back symptoms sufficient to warrant a compensable rating.  Furthermore, the record does not reflect any objective neurologic abnormalities resulting from the Veteran's back disability for which additional separate ratings can be assigned.

2.  As of March 29, 2012

On March 29, 2012, the Veteran testified before a decision review officer regarding her claims.

A January 2013 VA treatment record notes the Veteran's complaints of intermittent pain starting in the upper thoracic and radiating down to the Veteran's left pinky finger.  She notices this when she plays the piano.

The April 2015 examination noted the Veteran's complaints of a dull ache in the lower lumbar area that increases with activity.  She denied distal neurologic deficits or radiation of pain.  She denied flare ups that impacted the function of the back.  

An April 2015 letter from the Veteran's private chiropractor notes that physical examination of the thoracic spine found pain with both active and passive range of motion as well as tenderness to palpation in the upper and mid-thoracic spine.  The Veteran had chronic pain with limited motion and pain on motion.  The Veteran did not report flare ups impacting the function of the back or functional loss of functional impairment of the back.  The range of motion of the back was forward flexion to 70 degree, extension to 25 degrees, bilateral lateral flexion to 25 degrees, and bilateral lateral rotation to 25 degrees.  This was a combined range of motion of 195 degrees.  Repetitive testing resulted in no change in range of motion.  There was painful motion and pain with use.  There was no pain or tenderness to palpation of joints or soft tissue.  The Veteran did not have muscle spasm or guarding of the back.  Her gait and spinal contour were normal.  This disability resulted in pain on movement and less movement than normal.  The examiner estimated an addition five degrees of loss from every range of motion due to pain, weakness, fatigability, or incoordination during flare ups or when the joint was used repeatedly over time.  This equates to limitation of flexion to 65 degrees and a combined range of motion of 165.  The Veteran did not have ankylosis of the back or muscle atrophy.  Results of muscle strength, reflex, and sensory examinations were normal.  She did not have radicular pain or any other subjective symptom due to radiculopathy.  She did not have any other objective neurologic abnormalities or findings associated with her back disability.  She did not have intervertebral disc syndrome of the back.  She did not use an assistive device as a normal mode of locomotion.  This disability did not result in functional impairment of an extremity such that no effective function remained other than that which would be equally well served by an amputation with prosthesis.  X-rays confirmed arthritis, but no vertebral fracture was shown.  This disability impacted the Veteran's ability to work in that she was limited from prolonged running, bending, stooping, lifting, and loading.  She was able to perform any type of occupation task without significant restrictions.

As of March 29, 2012, the Veteran's back disability has resulted in pain, limitation of flexion to no less than 35 degrees, and a combined range of motion of at least 165 degrees.  This is consistent with the current 10 percent rating.  See 38 C.F.R. § 4.71a, DC 5237.  In order to warrant a higher rating, this disability must result in limitation of flexion to 60 degrees or less, a combined range of motion of the cervical spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour.  Id.  None of these symptoms are shown in the record.  Thus a rating higher than 10 percent for dextroscoliosis and diffuse spondylosis of the thoracic spine is not warranted.

Despite the subjective complaints of radicular pain noted in the January 2013 treatment record, the record does not reflect any objective neurologic abnormalities resulting from the Veteran's back disability for which additional separate ratings can be assigned.

D.  Hemorrhoids

The Veteran was originally granted service connection for hemorrhoids in the July 2007 rating decision at issue.  At that time this disability was rated noncompensable (0 percent) effective April 1, 2007.  The Veteran has appealed that initial rating.

Hemorrhoids are rated under DC 7336.  38 C.F.R. § 4.114.  Under this diagnostic code mild or moderate hemorrhoids are rated noncompensable (0 percent).  38 C.F.R. § 4.114, DC 7336.  Large or thrombotic hemorrhoids, irreducible, with excessive redundant tissue, evidencing frequent recurrences, are rated 10 percent disabling.  Id.  Hemorrhoids with persistent bleeding and with secondary anemia, or with fissures, are rated 20 percent disabling.  Id.

The February 2007 examination noted hemorrhoids since 2001.  Hemorrhoids occurred occasionally and were treated with removal and high-fiber diet.  The Veteran did not have a stool leakage problem.  Hemorrhoids did not cause functional impairment.  The Veteran declined rectal exam.  In her August 2007 notice of disagreement, the Veteran stated that she did so because her examination coincided with her menses.

At the time of the April 2015 examination the Veteran complained of some pain and itching with rare blood that typically occurred with constipation.  She did not take continuous medication for this condition.  The examiner found that the Veteran's hemorrhoids were mild or moderate.  The Veteran declined rectal exam.  This condition did not impact her ability to work.

Based on the above, the Veteran's hemorrhoids are mild or moderate, which is consistent with the current noncompensable rating.  See 38 C.F.R. § 4.114, DC 7336.  In order to warrant a compensable rating, the Veteran must have irreducible large or thrombotic hemorrhoids or persistent bleeding.  See id.  These symptoms are not shown and, as such, a compensable rating for haemorrhoids is not warranted.

E.  Bilateral Conjunctivitis

The Veteran was originally granted service connection for bilateral conjunctivitis in the June 2010 rating decision at issue.  At that time, this disability was rated noncompensable (0 percent) effective June 26, 2009.  The Veteran appealed this initial rating.

Chronic conjunctivitis is rated under DC 6018.  38 C.F.R. § 4.79.  Active conjunctivitis with objective findings such as red, thick conjunctivae or mucous secretion is rated 10 percent.  38 C.F.R. § 4.79, DC 6018.  Inactive conjunctivitis is rated based on residuals such as visual impairment or disfigurement.  Id.

At the time of the February 2007 examination, there was no icterus.  Extraocular muscle movements were intact.  Pupils were round and reactive to light.

A February 2010 eye examination found visual acuity correctable to 20/20, full visual field, no diplopia, and normal conjunctiva.

No conjunctivitis was present at the time of the March 2010 VA exam.

At the time of her April 2015 eye examination, the Veteran complained of waking up with crusty eyelids, with the right eye being worse.  She visited an eye doctor for conjunctivitis about twice a year with the most recent visit about eight months earlier.  Conjunctivitis usually resolves in about a week.  Her corrected vision in both eyes was 20/40 or better.  Both pupils were 3mm and were round and reactive to light.  No pupillary defect was present.  She did not have anatomical loss, light perception only, extremely poor vision, or blindness in either eye.  She did not have astigmatism or diplopia.  Eye pressure was 17 bilaterally using Goldman applanation.  The cornea, anterior chamber, iris, lens, lashes and external examination were normal for both eyes.  Trachomatous papillae were noted in the conjunctiva/sclera of both eyes.  The Veteran's fundus was abnormal bilaterally.  The Veteran did not have a visual field defect.  She was diagnosed with bilateral inactive nontrachomatous conjunctivitis.  This condition did not result in any decrease in visual acuity or other visual impairment.  The Veteran had no other eye conditions, pertinent physical findings, complications, conditions, signs and/or symptoms related to the condition at hand.  She had no scarring of disfigurement attributable to any eye condition.  She had not had any incapacitating episodes attributable to any eye conditions within the last 12 months.  Her eye conditions did not impact her ability to work.

As described above, the record does not show any objective findings of active conjunctivitis with during the appeals.  Therefore, this disability must be rated on residuals.  See 38 C.F.R. § 4.79, DC 6018.  To that end, the Veteran does not have any visual impairment.  Likewise, no scarring or disfigurement has been associated with the Veteran's service connected bilateral conjunctivitis.  Thus, there are no residuals upon which a compensable rating can be based and the Veteran's claim is denied.

IV.  Reductions for Right and Left Hip Bursitis

The Veteran was originally granted service connection for right and left hip bursitis in a July 2007 rating decision.  At that time, these disabilities were each rated noncompensable (0 percent) effective April 1, 2007.  The Veteran did not appeal those initial ratings.

In a June 2009 letter, the Veteran requested increased ratings for her right and left hip bursitis.  In a June 2010 rating decision, these ratings were increased to 10 percent effective June 26, 2009, based on painful motion of the hips without any limitation of motion.  In a July 2012 rating decision, clear and unmistakable error was found in the June 2010 rating decision and the 10 percent rating was proposed to be decreased to 0 percent.  In an April 2013 rating decision, the evaluations for these disabilities were reduced to 0 percent effective July 1, 2013.

A veteran's disability rating shall not be reduced unless an improvement in the disability is shown to have occurred.  38 U.S.C.A. § 1155.  When reduction is considered warranted by the evidence and would result in reduction or discontinuance of compensation payments currently being made, certain procedural guidelines must be followed: first, there must be a rating action proposing the reduction; then the Veteran must be given 60 days to submit additional evidence and to request a predetermination hearing.  38 C.F.R. § 3.105(e).

Here, the Veteran was informed of the proposal to reduce her benefits in the July 2012 rating decision contained the reason for the proposed reductions.  In a separate August 2012 letter, the Veteran was provided with instructions on how to appeal, and informed that she could request a hearing within 30 days.  Then the Veteran was provided with 60 days to submit additional evidence before the RO issued a rating decision in April 2013 that reduced her benefits.  No new evidence was submitted and the Veteran did not request a hearing.  Although the Veteran correctly noted in her April 2013 correspondence that the reasons for the reduction were not given in the August 2012 letter, they were provided in the July 2012 rating decision that initially proposed the reduction.  Therefore the procedural safeguards have been satisfied with regard to these reductions.

The question then becomes whether the reductions were proper.  In this case, the RO did not allege an improvement in the Veteran's symptoms of right and left hip bursitis.  Instead, the RO asserted that there was clear and unmistakable error (CUE) in the June 2010 rating decision that awarded these compensable ratings for the Veteran's bilateral hip disabilities predicated on painful motion, as this was a symptom already contemplated in the rating for fibromyalgia.  Thus, the additional hip ratings were the result of impermissible pyramiding.  See 38 C.F.R. § 4.14.  

Previous determinations which are final and binding, including decisions of degree of disability, will be accepted as correct in the absence of CUE. Where evidence establishes such error, the prior decision will be reversed or amended.  For the purposes of authorizing benefits, the rating or other adjudicative decision which constitutes a reversal of a prior decision on grounds of CUE has the same effect as if the corrected decision had been made on the date of the reversed decision.  Except as provided in 38 C.F.R. § 3.105(d) and (e), where an award is reduced or discontinued because of administrative error or error in judgment, the provisions of § 3.500(b)(2) will apply. 38 C.F.R. § 3.105(a).

For CUE to exist, (1) "[e]ither the correct facts, as they were known at that time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied," (2) the error must be "undebatable" and of the sort "which, had it not been made, would have manifestly changed the outcome at the time it was made," and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell v. Principi, 3 Vet. App. 310, 313-14 (1992)).

Errors constituting clear and unmistakable error "are errors that are undebatable, so that it can be said that reasonable minds could only conclude that the original decision was fatally flawed at the time it was made."  Russell, 3 Vet. App. at 313.  "It must always be remembered that [clear and unmistakable error] is a very specific and rare kind of 'error.'"  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).

In this case, the June 2010 rating decision addressed the rating for fibromyalgia, noting that the 20 percent rating was warranted for widespread musculoskeletal pain and tenderness that were episodic, but present more than one-third of the time.  See 38 C.F.R. § 4.71a, DC 5025.  The symptoms associated with this diagnosis were pain trigger points in the bilateral neck, shoulder, and hip areas.

In rating the right and left hip bursitis, the RO noted better than normal ranges of motion without pain or change after repetitive testing.  See 38 C.F.R. § 4.71, Plate II (describing the normal range of motion of the hip as flexion from 0 degrees to 125 degrees, and hip abduction from 0 degrees to 45 degrees).  The RO then assigned 10 percent ratings to each hip based on painful or limited motion of a major joint.  See 38 C.F.R. § 4.71a, DC 5010.  As the bilateral hip ratings are based on hip pain, which was already contemplated by the fibromyalgia rating, these additional ratings are impermissible pyramiding.  See 38 C.F.R. § 4.14.  Given that the right and hip bursitis ratings were based on impermissible pyramiding, to wit the assignment of ratings under both DC 5025 and DC 5019 for hip pain, the error is undebatable.  As such, the decision to assign separate 10 percent ratings for right and left hip bursitis was clearly and unmistakably erroneous.

In conclusion, the Board agrees with the RO that CUE occurred in the June 2010 rating decision and the 10 percent ratings for right and left hip bursitis under Diagnostic Code 5019 for bilateral hip pain should not have been awarded.  All due process requirements were met, as discussed above, and the RO made appropriate findings of CUE.  The reduction was appropriate.  See 38 C.F.R. § 3.105(a), (e).

V.  Increased Ratings

Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

A.  Cervical Spine

The Veteran was originally granted service connection for degenerative arthritis of the cervical spine in a July 2007 rating decision.  At that time, this disability was rated noncompensable (0 percent) effective April 1, 2007.  The Veteran did not appeal this initial rating.

In June 2009 the Veteran submitted a claim for an increased rating.  In a June 2010 rating decision, this rating was increased to 10 percent effective June 26, 2009.  The Veteran appealed this rating.

Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a, Diagnostic Code 5242.  Ratings under the General Rating Formula for Diseases and Injuries of the Spine are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  Id.

Under the General Rating Formula for Diseases and Injuries of the Spine, a 10 percent disability rating is warranted for forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  38 C.F.R. § 4.71a, DC 5242.  A 20 percent disability rating is assigned for forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.  A 30 percent disability rating is assigned for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  Id.  A 40 percent disability rating is assigned for unfavorable ankylosis of the entire cervical spine.  Id.  A 100 percent disability rating is assigned for unfavorable ankylosis of entire spine.  Id. 

Normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  See 38 C.F.R. § 4.71a, DC 5242, Note (2), Plate V.  The normal combined range of motion of the cervical spine is 340 degrees.  Id.

Again, for disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  VA must obtain examinations in which the examiner determines whether the disability is manifested by weakened movement, excess fatigability, incoordination, or pain and these determinations are, if feasible, be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  DeLuca, 8 Vet. App. 202; see also Mitchell, 25 Vet. App. 32; Johnston, 10 Vet. App. 80; 38 C.F.R. § 4.59.

At the time of the February 2010 VA examination, the Veteran reported neck pain of 7-8/10 with associated weakness and stiffness.  Precipitating factors included sleeping on the wrong side, sitting prolonged on a dental, salon, or theater chair, turning her head, and sneezing.  She treated this with hot baths, rest, a special pillow, and chiropractic treatment.  She did not take medication.  She reported flare ups of pain lasting 2-3 days, but could not pinpoint the cause of the flare up.  There was no associated motor or sensory deficit; no radiating pain; no incapacitating episodes requiring bedrest within the last 12 months; and no discrete evidence of cord edema.  She was able to do her daily activities with moderate to severe neck pain.  She was not working at that time.  X-rays showed mild degenerative cervical disc disease.  Physical examination showed normal lordosis.  The Veteran complained of stiffness, tenderness, and pain on the lower paraspinal muscles.  Range of motion of the cervical spine was flexion to 40 degrees, extension to 40 degrees, bilateral lateral flexion to 30 degrees, and bilateral lateral rotation to 60 degrees.  This is a combined range of motion of 260 degrees.  There was painful motion and mild to moderate pain on manipulation.  The examiner noted no change in range of motion with repetitive motion testing, but also noted additional limitation of motion with repetitive motion.  The DeLuca factor is 0 degrees.  Spuling's test was negative.  There were no associated neurological abnormalities.

A letter from the Veteran's private chiropractor dated November 2010 and received March 29, 2012, noted that she experienced pain on motion and severe radiating pain into both arms with weakness and numbness.  See also June 2009 letter from another private chiropractor.  This disability, coupled with her migraine headaches, was very debilitating and greatly impacted her everyday life.

A May 2014 VA treatment records noted complaints of constantly stiff neck.  The Veteran's cervical spine had full range of motion and normal deep tendon reflexes in the bilateral upper extremities.

The April 2015 examination notes the Veteran's complaints of a dull ache in the posterior aspect of the neck without radiation and without any distal neurologic deficits.  The Veteran did not report flare ups impacting the function of the cervical spine or functional loss of functional impairment of the cervical spine.  The range of motion of the cervical spine was forward flexion to 40 degree, extension to 40 degrees, bilateral lateral flexion to 40 degrees, and bilateral lateral rotation to 70 degrees.  This was a combined range of motion of 300 degrees.  Repetitive testing resulted in no change in range of motion.  There was painful motion, but this did not result in additional functional loss or limitation of motion.  There was no pain or tenderness to palpation of joints or soft tissue.  The Veteran did not have muscle spasm or guarding of the cervical spine.  Her gait and spinal contour were normal.  This disability resulted in pain on movement and less movement than normal.  The examiner estimated an addition five degrees of loss from every range of motion due to pain, weakness, fatigability, or incoordination during flare ups or when the joint was used repeatedly over time.  This equates to limitation of flexion to 35 degrees and a combined range of motion of 270.  The Veteran did not have ankylosis of the cervical spine or muscle atrophy.  Results of muscle strength, reflex, and sensory examinations were normal.  She did not have radicular pain or any other subjective symptom due to radiculopathy.  She did not have any other objective neurologic abnormalities or findings associated with her cervical spine disability.  She did not have intervertebral disc syndrome of the cervical spine.  She did not use an assistive device as a normal mode of locomotion.  This disability did not result in functional impairment of an extremity such that no effective function remained other than that which would be equally well served by an amputation with prosthesis.  X-rays confirmed arthritis, but no vertebral fracture was shown.  This disability impacted the Veteran's ability to work in that she was limited from prolonged nodding, turning, twisting, carrying, and lifting.  She was able to perform any type of occupation task without significant restrictions.

During the appeals period, the Veteran's cervical spine disability has resulted in pain, limitation of flexion to no less than 35 degrees, and a combined range of motion of at least 260 degrees.  This is consistent with the current 10 percent rating.  See 38 C.F.R. § 4.71a, DC 5242.  In order to warrant a higher rating, this disability must result in limitation of flexion to 30 degrees or less, a combined range of motion of the cervical spine not greater than 170 degrees, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour, or ankylosis of the entire cervical spine.  Id. None of these symptoms are shown in the record.  Thus a rating higher than 10 percent for degenerative arthritis of the cervical spine is not warranted.

The record does not reflect any complaints or treatment for any objective neurologic abnormalities resulting from the Veteran's cervical spine disability for which additional separate ratings can be assigned.

B.  Right and Left Ankle Strain

The Veteran was originally granted service connection for bilateral ankle strains in a July 2007 rating decision.  At that time these disabilities were each rated noncompensable (0 percent) effective April 1, 2007.

In a June 2009 letter, the Veteran sought higher ratings for these disabilities.  These ratings were continued in the June 2010 rating decision.  

In an October 2015 rating decision these ratings were increased to 10 percent effective March 29, 2012, the date of her DRO hearing.  Below the Board with address the propriety of this or any other staged rating.

Limitation of motion of the ankle is rated under DC 5271.  38 C.F.R. § 4.71a.  Moderate limitation of motion of the ankle warrants a 10 percent rating.  38 C.F.R. § 4.71a, DC 5271.  Marked limitation of motion warrants a 20 percent rating.  Id.  Ankylosis of the ankle is rated under DC 5270.  Id.

Normal range of motion of the ankle is dorsiflexion from 0 degrees to 20 degrees, and plantar flexion from 0 degrees to 45 degrees.  38 C.F.R. § 4.71, Plate II.

Again, for disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  VA must obtain examinations in which the examiner determines whether the disability is manifested by weakened movement, excess fatigability, incoordination, or pain and these determinations are, if feasible, be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  DeLuca, 8 Vet. App. 202; see also Mitchell, 25 Vet. App. 32; Johnston, 10 Vet. App. 80; 38 C.F.R. § 4.59.

1.  Prior to March 29, 2012

In March 2010 the Veteran underwent a VA examination in conjunction with this claim.  At that time she reported increasing left and right ankle pain about 6-7/10 on a 0 to 10 scale with associated weakness, stiffness, locking, fatigue, and lack of endurance.  Precipitating factors were prolonged walking and standing.  Alleviating factors were hot bath which temporarily relieves the pain.  She did not use any physical therapy or chiropractor treatment.  She did not use any assistive devices or braces.  She did not take any medications.  She reported arthritis on her bilateral ankles and flare-ups after prolonged walking and standing.  There was no additional limitation of motion or impairment with flare ups.  She had not undergone surgery for either condition.  There was no history of dislocation.  The Veteran was not working.  She was able to do activities of daily living with a moderate amount of left and right ankle pain.  There was no history of neoplasm.  Physical examination found medial and lateral malleolus and Achilles tendon were well aligned.  There was no ankle instability or laxity on either ankle.  Bilateral ankle ranges of motion were the same: dorsiflexion to 20 degrees and plantar flexion to 45 degrees.  The measurement for forefoot adduction was given twice as 10 degrees and 20 degrees.  It is unclear which of these adduction measurements was actually forefoot abduction.  There was no additional limitation of motion with repetitive motion testing.  There was no pain on manipulation or weight bearing.  There was no painful motion or pain on standing and ambulation.  The DeLuca factor was 0 degrees.  X-rays found no fracture of dislocation of the bilateral ankles.  The ankle and subtalar joints were normal.

Based on the above, the Veteran's bilateral ankle disabilities were characterized by pain, weakness, stiffness, and giving way.  She had normal ranges of ankle motion, no objective findings of instability or other functional impairment.  In order to warrant a compensable rating, the Veteran's ankle disability must show at least moderate limitation of motion.  38 C.F.R. § 4.71a, DC 5271.  Here the Veteran's right and left ankles are shown to have normal range of motion.  Thus a compensable rating is not warranted for limitation of motion for either ankle.

The Board has also considered whether a compensable rating is available for an ankle impairment of the tibia and fibula.  See 38 C.F.R. § 4.71a, DC 5262.  In this case, however, no such impairment to the tibia or fibula of either leg has been shown.  Therefore a compensable rating is not available for either ankle under this diagnostic code.

2.  As of March 29, 2012

A January 2013 VA treatment record noted that the Veteran tore a ligament in her right ankle the previous Thanksgiving (November 2012) and eventually recovered from this additional injury through physical therapy.

In April 2015 the Veteran underwent a VA examination in conjunction with these claims.  At that time she complained of stiffness and soreness in the ankles especially with activities such as running or climbing stairs.  She did not report flare ups that impacted the function of either ankle or any functional loss or impairment of the ankles.  Range of motion testing found plantar flexion to 40 degrees and dorsiflexion to 15 degrees bilaterally.  There was no change in range of motion with repetitive testing.  There was pain on movement limiting prolonged running, jumping, climbing, and lifting.  Pain was noted on examination in both dorsiflexion and plantar flexion, bilaterally, and with weight bearing.  Pain caused functional loss.  This additional loss was quantified as equal to plantar flexion to 35 degrees and dorsiflexion to 10 degrees bilaterally.  There was no crepitus or objective evidence of localized tenderness or pain to palpation of the joint or associated soft tissue.  These bilateral disabilities resulted in less movement than normal.  There was no reduction in muscle strength, atrophy, ankylosis, instability, dislocation, or associated scars.  Neither ankle disability resulted in functional impairment of an extremity such that no effective function remained other than that which would be equally well served by an amputation with prosthesis.  X-ray testing did not show arthritis of either ankle.  These disabilities impacted the Veteran's ability to work in that she was limited from prolonged running, jumping, climbing, and lifting.  She was able to perform general activities without significant restrictions.

As detailed above, the Veteran's bilateral ankle disabilities during this period were characterized by pain and limitation of motion, but not objective findings of instability or other functional impairment.  These symptoms are contemplated in the current 10 percent ratings for moderate limitation of ankle motion.  38 C.F.R. § 4.71a, DC 5271.  A higher rating for either ankle would require a finding of marked limitation of motion, ankylosis, or impairment of the tibia and fibula.  See 38 C.F.R. § 4.71a, DC 5262, 5270, 5271.  In this case, the record shows limitation of plantar flexion to 35 degrees and dorsiflexion to 10 degrees bilaterally when taking into account additional functional loss caused by pain.  This is more akin to a moderate limitation of motion than a marked limitation.  Furthermore, no impairment to the tibia or fibula of either leg has been shown.  Therefore, a rating higher than 10 percent for either ankle strain is not warranted.

C.  Allergic Rhinitis

The Veteran was originally granted service connection for allergic rhinitis in a July 2007 rating decision.  At that time, this disability was rated noncompensable (0 percent) effective April 1, 2007.  The Veteran did not appeal this initial rating.

In June 2009 the Veteran submitted a claim for an increased rating.  In a June 2010 rating decision, this rating was continued.  The Veteran appealed this rating.

Allergic rhinitis is rated under Diagnostic Code (DC) 6522.  38 C.F.R. § 4.97.  Under this diagnostic code, allergic rhinitis without polyps, but with greater than 50-percent obstruction of nasal passage on both sides or complete obstruction on one side, is rated 10 percent disabling.  38 C.F.R. § 4.97, DC 6522.  Allergic rhinitis with polyps is rated 30 percent disabling.  Id.

The Veteran underwent a VA examination in February 2010.  At that time she reported treatment with daily medication resulting in moderate control of allergic rhinitis symptoms without side effects.  She claimed year-round allergic rhinitis.  Her subjective symptoms included runny nose, postnasal drip, frequent sneezing, coughing, teary eyes, and itchy eyes.  She denied bed rest or incapacitation lasting 4-6 weeks or incapacitating episodes within the last 12 months or one year.  There was no antibiotic therapy.  There was no speech impairment.  There was no purulent discharge.  This condition did not affect her occupational functioning or daily activities and there was no history of neoplasm.

The Veteran underwent another VA examination in April 2015.  At that time, physical examination found no greater than 50 percent obstruction of nasal passage on both sides, no complete obstruction on one side, no permanent hypertrophy of the nasal turbinates, no nasal polyps, and no granulomatous conditions.  This condition did not impact the Veteran's ability to work.

As detailed above, the Veteran's allergic rhinitis was characterized by runny nose, postnasal drip, frequent sneezing, coughing, teary eyes, and itchy eyes.  A compensable rating under D 6255 requires greater than 50-percent obstruction of nasal passage on both sides, complete obstruction of nasal passage on one side, or polyps.  38 C.F.R. § 4.97.  None of these symptoms are shown in the record.  As such, the Veteran's claim in this regard is denied.



D.  Sinusitis

The Veteran was originally granted service connection for sinusitis in a July 2007 rating decision.  At that time, this disability was rated noncompensable (0 percent) effective April 1, 2007.  The Veteran did not appeal this initial rating.

In June 2009 the Veteran submitted a claim for an increased rating.  In a June 2010 rating decision, this rating was continued.  The Veteran appealed this rating.  In an October 2015 rating decision, this rating was increased to 30 percent, effective April 1, 2007.

Sinusitis is rate under the General Rating Formula for Sinusitis.  38 C.F.R. § 4.97.  Under the General Rating Formula, a noncompensable (0 percent) rating is assigned for sinusitis that is detected by X-ray only.  38 C.F.R. § 4.97, DC 6510.  A 10 percent rating is assigned for one or two incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  Id.  A 30 percent rating is assigned for three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  Id.  A 50 percent rating is assigned following radical surgery with chronic osteomyelitis, or; near constant sinusitis characterized by headaches, pain and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.  

An incapacitating episode of sinusitis means one that requires bed rest and treatment by a physician.  38 C.F.R. § 4.97, DC 6510, Note. 

At the time of the February 2007 VA examination, the Veteran reported constant sinus problems.  During these attacks she had headaches but was not incapacitated.  Antibiotic treatment was needed for her sinusitis.  She suffered from interference with breathing through the nose and sneezing and thick discharge from the nose.  Specifically claimant has constant candida infection of her sinuses and occasional non seasonal allergies.  The functional impairment of this condition was that she could not fly.  The sinus x-ray shows sinusitis at the ethmoid and in the maxillary area.

At the time of the February 2010 VA examination, the Veteran claimed worsening sinusitis.  At that time she denied bed rest or incapacitation lasting 4-6 weeks or incapacitating episodes within the last 12 months or one year.  There was no antibiotic therapy.  There was no speech impairment.  There was no purulent discharge.  This condition did not affect her occupational functioning or daily activities and there was no history of neoplasm.

The Veteran underwent another VA examination in April 2015.  At that time, she complained of recurrent symptoms, describing congestion and fullness of the maxillary and frontal sinuses.  The examiner found chronic/recurrent sinusitis, in the maxillary and frontal sinuses with seven or more non-incapacitating episodes characterized by headache, pain, and purulent discharge or crusting in past 12 months.  No incapacitating episodes within the last 12 months or surgery were noted.  This condition did not impact the Veteran's ability to work.

The Veteran's current 30 percent rating reflects her frequent non-incapacitating episodes of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  38 C.F.R. § 4.97, DC 6510.  A higher rating is only available for near constant sinusitis after repeated surgeries or following radical surgery with chronic osteomyelitis.  Id.  The record does not reflect any associated surgery.  As such a higher rating for sinusitis is not warranted.


VI.  Extraschedular Considerations

Although the Board is precluded by regulation from assigning extraschedular ratings under 38 C.F.R. § 3.321(b)(1) in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation and Pension Service.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for a service-connected disability is inadequate.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria.

If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

Here, the rating criteria reasonably describe the Veteran's disability levels and symptomatology, and provided for higher ratings for more severe symptoms.  As the disability pictures are contemplated by the Rating Schedule, the assigned schedular ratings are, therefore, adequate.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).

Additionally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected symptoms that have not been attributed to a specific service-connected disability.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.
Finally, the Board has considered whether the Veteran's service connected disabilities on appeal warrant a finding of total disability rating based on individual unemployability (TDIU) for the period under review.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (TDIU is an element of an appeal for an increased rating when raised by a claimant or the record).  The issue of TDIU was denied in an August 2010 rating decision.  The Veteran did not appeal this rating decision.  Nevertheless, a February 2012 Report of General Information notes the Veteran's request for a personal hearing on the issue of individual unemployability.  In that way she has raised the issue of TDIU.  

TDIU is granted where a Veteran's service-connected disabilities are rated less than total, but they prevent her from obtaining or maintaining all gainful employment for which her education and occupational experience would otherwise qualify her.  38 C.F.R. § 4.16.

Prior to June 26, 2009, the Veteran's service-connected disabilities have a combined evaluation of 90 percent for: chronic fatigue syndrome as 60 percent disabling; migraine headaches as 50 percent disabling; sinusitis as 30 percent disabling; fibromyalgia as 20 percent disabling; tinnitus as 10 percent disabling; GERD with IBS as 10 percent disabling, and degenerative arthritis of the cervical spine, dextroscoliosis and diffuse spondylosis of the thoracic spine, bilateral ankle strains,  allergic rhinitis, hemorrhoids, bilateral foot dermatophytosis, and bilateral hip bursitis all as noncompensably disabling.  See 38 C.F.R. § 4.25.  This is a less than total combined evaluation.  Therefore, the Board will consider whether the Veteran is entitled to a TDIU during this period.  As shown above, prior to June 26, 2009, the Veteran has one or more service-connected disabilities rated at 40 percent or higher and a combined evaluation of 90 percent.  Thus, the schedular rating criteria have been satisfied.  38 C.F.R. § 4.16(a). 

The question that remains, however, is whether her service-connected disabilities precluded her from obtaining or engaging in substantially gainful employment.  The central inquiry is, "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question, however, is whether a veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19; Van Hoose, 4 Vet. App. 363.

The Veteran has reported that she has not worked since her separation from service 
in March 2007.  In August 2007 and September 2008 correspondence, she indicated that she was in college preparing for a new career because she was no longer able to fly.  This was reiterated in the November 2008 letter from her private physician.  These records clearly show that the Veteran was unable to continue her previous occupation as a pilot.  While the record supports her stated need for a career change, it does not suggest unemployability.  As such, TDIU is not warranted for this period prior to June 26, 2009.

As of June 26, 2009, the Veteran is in receipt of a combined 100 percent evaluation for her service-connected disabilities.  The Board recognizes that the receipt of a 100 percent schedular disability evaluation for a service-connected disability or disabilities does not necessarily moot the issue of entitlement to a TDIU.  Bradley v. Peake, 22 Vet. App. 280, 293-294 (2008).  Although no additional disability compensation may be paid when a total schedular disability rating is already in effect, Bradley recognized that a separate award of a TDIU predicated on a single disability may form the basis for an award of special monthly compensation under 38 U.S.C.A. § 1114(s).  Bradley, 22 Vet. App. at 293-94.  Thus, the Board has considered whether the evidence suggests that TDIU is warranted based on any single disability.  Again, as detailed above, the record does not contain objective medical findings of unemployability due to a single service connected disability currently on appeal.
  
With respect to TDIU in connection with service-connected disabilities not on appeal (to include chronic fatigue syndrome, fibromyalgia, tinnitus, and bilateral foot dermatophytosis), all decisions awarding service-connection and assigning a disability rating for those conditions were or became final during the pendency of this appeal.  As such, TDIU is not warranted for the period as of June 26, 2009.


ORDER

Service connection for bronchitis is granted.

Service connection for bilateral otitis externa is granted.

An initial rating in excess of 10 percent for gastroesophageal reflux disease (GERD) with irritable bowel syndrome (IBS) is denied.

An initial rating higher than 50 percent for migraine headaches is denied.

A compensable initial rating for dextroscoliosis and diffuse spondylosis of the thoracic spine prior to March 29, 2012, and higher than 10 percent thereafter is denied.

A compensable initial rating for hemorrhoids is denied.

A compensable rating for bilateral conjunctivitis is denied.

The reduction the rating for right hip bursitis from 10 percent to noncompensable (0 percent), effective July 1, 2013, was proper ; the appeal of this issue is denied.
 
The reduction the rating for left hip bursitis from 10 percent to noncompensable (0 percent), effective July 1, 2013, was proper; the appeal of this issue is denied.

An initial rating in excess of 10 percent for degenerative arthritis of the cervical spine at C6-C7 is denied.

A compensable rating for right ankle strain prior to March 29, 2012, and higher than 10 percent thereafter is denied.
A compensable rating for left ankle strain prior to March 29, 2012, and higher than 10 percent thereafter is denied.

A compensable rating for allergic rhinitis is denied.

A rating higher than 30 percent for sinusitis is denied.


REMAND

The Board's review of the claims file reveals that further RO action in this appeal is warranted with regard to the Veteran's right and left hip bursitis claims.

The Veteran has claimed worsening symptoms for these disabilities.  Her last examination was in February 2010.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

As for VA records, the claims file reflects that the Veteran has been receiving treatment for her disabilities from the VA Northern California Health Care System and the Martinez Outpatient Clinic and Community Living Center.  Records from these facilities dated through April 2015 are associated with the claims file; however, more recent records may exist.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain from the Northern California Health Care System and the Martinez Outpatient Clinic and Community Living Center all outstanding, pertinent records of mental health evaluation and/or treatment of the Veteran, dated since May 2015.  Follow the procedures set forth in 38 C.F.R. § 3.159(c)  with regards to requesting records from Federal facilities. All records and/or responses received should be associated with the claims file.

2.  Furnish to the Veteran a letter requesting that she provide information and, if necessary, authorization, to enable it to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.

Also, clearly explain to the Veteran that she has a full one-year period to respond (although VA may decide the claim within the one-year period). 

3.  If the Veteran responds, obtain all identified records following the procedures set forth in 38 C.F.R. § 3.159.  All records and responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo VA examination, by an appropriate healthcare professional, for evaluation of her service-connected right and left hip bursitis.

The entire, electronic claims file (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to the physician designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  

All indicated tests and studies should be accomplished (with all results made available to the requesting physician prior to the completion of his or her report), and all clinical findings should be reported in detail.

The examiner should conduct range of motion testing of the right and left hip (expressed in degrees).  The physician should render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination.  If pain on motion is observed, the physician should indicate the point at which pain begins.  In addition, the physician should indicate whether, and to what extent, the Veteran experiences likely functional loss due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the physician should express any such additional functional loss in terms of additional degrees of limited motion.  The physician should specifically indicate whether either hip was ankylosed.

Additionally, based on the examination findings/testing results, and review of the Veteran's documented medical history and assertions, the examiner should indicate whether, at any time during the pendency of this appeal, the Veteran's right and/or left hip bursitis has changed in severity; and if so, the approximate date(s) of any such change(s), and the extent of severity of the disability at each stage.  See Hart, 21 Vet. App. 505.

5.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).

6.  After completing the above, and any other notification or development deemed warranted, readjudicate the claim on appeal in light of all pertinent evidence and legal authority (to include consideration of whether staged rating of the disability, pursuant to Fenderson (cited above) is appropriate).

7.  If the benefit sought on appeal remains denied, furnish to the Veteran and her representative an appropriate supplemental statement of the case that includes clear reasons and bases for all determinations, and afford them an appropriate period of time for response before the claims file is returned to the Board.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied. The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


